DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendment filed on 16 November 2020 has been entered; claims 1-5 and 10-14 remain pending.

Response to Arguments
Applicant’s arguments, see Page 4 of the Remarks, filed 16 November 2020, with respect to the 102(a)(1) rejection of claim 1 over Zeng have been fully considered and are persuasive.  The 102(a)(1) rejection of claim 1 has been withdrawn; however, claim 1 is now rejected under 35 USC 103 as discussed below.  Applicant discusses on Pages 4-5 of the Remarks that none of the prior art references teach or suggest the use of poly(ethylene oxide) homopolymers with associated molecular weights recited in the instant claims.  In response, Zeng discloses flocculant copolymers comprising a block of PEO (Paragraph [0063]) having molecular weights of over 1,000,000 Da (Paragraph [0046).  As discussed in the rejection, the Specification does not provide any evidence of criticality of either a homopolymer of PEO (Paragraphs [0037-0040] disclose copolymers of PEO as being suitable) or the recited molecular ranges (Paragraph [0046] of the Specification and original claim 9 disclose that appropriate molecular weights for the PEO polymers are “equal to or greater than 1,000,000 Da” with a possible upper endpoint as high as 15,000,000 Da (Paragraph [0046]), but even that is not required by original claim 9 and is anyway compatible with Revington [0075], which was relied upon, not example embodiments of Revington.  For at least these reasons, the 103 rejections have been maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 10-13, the recited molecular weight ranges for the poly(ethylene oxide) polymer do not appear to be supported by Applicant’s Specification, which appears to support a molecular weight of “equal to or greater than 1,000,000” (original claim 9), an example polymer which has a molecular weight of 8,000,000 Da (Paragraph [0069]), and upper endpoints for the molecular weight range of equal to or less than 15,000,000 or equal to or less than 8,000,000 Da (Paragraphs [0046]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Publication # 2016/0280572), and alternatively also in view of Revington et al. (U.S. Patent Publication # 2013/0043165), hereinafter referred to as “Zeng” and “Revington” in the rejection below.
With respect to claims 1 and 14, Zeng teaches a process for flocculating and dewatering oil sands tailings (Abstract), comprising providing an in-line flow of oil sands tailings through a pipeline, introducing a powdered flocculant composition directly into the oil sands tailings flowing through pipe (Paragraph [0048]), mixing the powdered flocculant composition and the oil sands tailings in an in-line mixer (Paragraph [0049]; “powdered flocculant…undiluted by water”), and flowing the flocculated oil sands tailings through a pipeline to a sloped deposition site (dedicated disposal area) onto which a layer of the flocculated oil sands tailings is spread (Fig. 1; Paragraphs [0035, 0038, 0040, 0049, 0052]). 
Zeng teaches that the molecular weight of the polymer flocculants are preferably greater than 1 x 106 Dalton (greater than 1,000,000 Da) (Paragraph [0046]), but does not specifically 
In an example embodiment, Zeng teaches Polymer D, a block polymer possessing one block of polyethylene oxide and one block of a random copolymer of acrylamide, N-acryloylglycinamide and butyl acrylate with molar ratio of 8:1:1 (a polyethylene oxide copolymer) (Paragraph [0063]).  It would have been obvious to one of ordinary skill in the art to consult the example embodiments of Zeng to determine an appropriate flocculant polymer to use.
Although Zeng fails to a polyethylene oxide homopolymer, there is no evidence in the Specification which indicates that a 100% polyethylene oxide polymer is associated with unexpected flocculating performance; rather, Paragraph [0029] of the Specification teaches that PEO copolymers and homopolymers are suitable, and Paragraphs [0037-0040] provides details for PEO copolymers, which merely include PEO in an amount of “equal to or greater than 2 weight percent” (Paragraph [0037]).  Where the general conditions of a claim are disclosed in the prior art (i.e., a polymer comprising at least a block of PEO), it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the alternative, Revington teaches polyethylene oxide (Paragraph [0077]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the copolymer disclosed by Zeng with the PEO homopolymer of Revington because Revington teaches in-line mixing and flow of MFT and conventional polymer in a pipeline reactor which results in optimal water release and shear yield strength (Paragraphs [0075, 0083, 0084, 0086]); Revington also teaches that the polymer flocculant can be selected to be shear-resistant (Paragraph [0075]) and deposition of the flocculated tailings on a sloped deposition site and accelerated drying of MFT (Paragraph [0084]); all of which is compatible with the process of Zeng.
6 Dalton (see Zeng: Paragraph [0046]), overlapping “equal to or greater than 4,000,000 Da”; “equal to or greater than 1,000,000 Da and equal to or less than 10,000,000 Da”; “equal to or greater than 4,000,000 Da and equal to or less than 10,000,000 Da”; “equal to or greater than 7,000,000 Da and equal to or less than 10,000,000 Da”.
Zeng or Zeng in view of Revington and the claims differ in that Zeng and/or Revington does not teach the exact same proportions for the molecular weight of the poly(ethylene oxide) as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight range taught by Zeng/Revington overlaps the instantly claimed ranges in claims 10-13 and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Zeng/Revington, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding the molecular weight, the Examiner points to Paragraph [0046] of the Specification and original claim 9, which provide support for polymers of PEO having molecular weight of “greater than or equal to 1,000,000 Da” and/or “ equal to or less than 15,000,000 Da”, both ranges being compatible with the molecular weights disclosed by Zeng and Revington in Paragraph [0075]).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Publication # 2016/0280572), or Zeng et al. (U.S. Patent Publication # 2016/0280572) in view of Revington et al. (U.S. Patent Publication # 2013/0043165) as applied to claim 1, and et al. (U.S. Patent Publication # 2016/0100135), hereinafter referred to as “Zeng”, “Revington”, and “Mikula” in the rejection below.
With respect to claim 2, Zeng or Zeng/Revington discloses that in-line mixing as an equivalent to a mixing tank with an impeller (Paragraph [0049]; Fig. 1), but does not disclose that the in-line mixer is static. 
Mikula teaches in-line static mixing (Paragraph [0040]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the disclosure of an in-line mixer with a static in-line mixer as taught by Mikula because Zeng teaches that the in-line mixers are well-known to those skilled in the art (Paragraph [0049]); therefore, the skilled artisan would either already be familiar with the types of in-line mixers used or would have found it obvious to consult the relevant art to determine an appropriate in-line mixer to use in the process of Zeng, and because Mikula teaches that the in-line static mixer provides optimum mixing of flocculant polymer and oil sands fluid fine tailings (Paragraph [0040]), in particular as an alternative to impeller tank mixing (Fig. 1).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Patent Publication # 2016/0280572), or Zeng et al. (U.S. Patent Publication # 2016/0280572) in view of Revington et al. (U.S. Patent Publication # 2013/0043165) as applied to claim 1, and further in view of Bara et al. (U.S. Patent Publication # 2013/0075340), hereinafter referred to as “Zeng”, “Revington”, and “Bara” in the rejections below.
With respect to claims 3-5, Zeng or Zeng/Revington teaches that after flocculation and initial water release/dewatering, the flocculated oil sands tailings can be further dewatered to obtain a solid product by various procedures including spreading on a sloped deposition site (as relied upon in the rejection of claim 1), but does not specifically teach dewatering via centrifuge, thickener, or in an accelerated dewatering cell as claimed. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dewatering procedures disclosed by Zeng with the centrifuge, thickener, or accelerated dewatering cell of Bara because Zeng teaches that further dewatering is desirable to obtain trafficable deposits (Paragraph [0052]), and because Bara teaches that dewatering using centrifugation, thickening, and accelerated dewatering cell are alternatives to deposition of flocculated oil sands tailings at a sloped deposition site for dewatering  (Paragraphs [0070-0073]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        17 February 2021